UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

MORE ROOFING, INC., Case No.: 2:19-cv-04925
(NGG)(SMG)
Plaintiff,

-against-
WILLIAM SCRIVENS, JOHN BREGMAN,
FRANK CYRWUS, INC. and FRANK
CYRWUS,

Defendants.

 

MEMORANDUM OF LAW IN REPLY TO PLAINTIFF’S OPPOSITION AND
IN FURTHER SUPPORT OF DEFENDANT, FRANK CYRWUS, INC.’S
MOTION TO DISMISS PURSUANT TO RULE 12(b)(6), OR IN THE

ALTERNATIVE, TO COMPEL ARBITRATION PURSUANT TO 9 U.S.C.A § 4

LAW OFFICE OF STEPHEN BIALKOWSKI, LLC
275 NORTH FRANKLIN TPKE.
SUITE 210
RAMSEY, NEW JERSEY 07446
(201)962-9200

ATTORNEYS FOR DEFENDANT, FRANK CYRWUS, INC.

SERVED ON COUNSEL FOR MORE ROOFING, INC. VIA FEDERAL EXPRESS
OVERNIGHT DELIVERY AND BY EMAIL ON MARCH 12, 2020
Case 2:19-cv-04925-NGG-LB Document 16-18 Filed 03/12/20 Page 2 of 13 PagelD #: 511

TABLE OF CONTENTS

I. Plaintiff cannot establish that the contracts between it and Frank Cyrwus, Inc.
were permeated by fraud or that the arbitration clause in the contract was insert to
accomplish a fraudulent scheme .............sessesceseesceeseesessseesesssesessessssseseeesnesnssenseaee 3

A. MORE’S STANDARD FORM SUBCONTRACT LANGUAGE
REQUIRED THAT DISPUTES BE RESOLVED WITH MEDIATION

FIRST AND THEN WITH BINDING ARBITRATION. .........cccsssscsereeees 3
B. MORE’S ALLEGATIONS IN THE AMENDED
COMPLAINT DO NOT RISE TO THE LEVEL OF FRAUD... 4
Il. The court must grant FCI’s second argument in its motion based on
the Federal Arbitration Act because plaintiff failed to oppose it... ccesscseseeeeee 8

Il. Plaintiff's Exhibits attached to its Memorandum of Law must not be
considered by the Court .........cccsssccsscsssssesssssessscessescesesesnsssenecseeensscessseesesseacesseness 8

.
CONCLUSION .........cccccsscesscsssssscennccscecsscsensesnsenseessaecsncensessccsessccssesensesseecestsenaesensesssecsseesenseensenesseeensees 10

ii
Case 2:19-cv-04925-NGG-LB Document 16-18 Filed 03/12/20 Page 3 of 13 PagelD #: 512

 

 

TABLE OF AUTHORITIES
Case Law: Pages
Batalla Vidal v. Nielsen, 291 F. Supp. 3d 260, 268 (E.D.N.Y. 2018) ......cecscseessseceersesrenseneenseaeees 5
Clark-Fitzpatrick, Inc. v. Long Island R. Co., 70 N.Y.2d 382, 389,
516 N.E.2d 190, 193 (1987)... sssescsccescsessescesssevsecsscssssssseessssssscsssssessceassesesessesssrsessnseessesecsenteteens 7
Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011)... eeeeseseeeceeseseseeeceecseceecessessstersersessessesses 9
Turner v. New York Rosbruch/Harnik, Inc., 84 F. Supp. 3d 161,
167 (E.D.NLY. 2015). eeceeessececeeensestececsenseeeenesceeseessscessacsaesceceesacoesstsceassceesssaceensceassassesonseesnestenes 8
Statutes: Pages
Fed. R. Civ. P. 90D) occ eeessscsssesccsectscceseeseesneesscesteccesesneescesasesseeseeseeceeseceeacseeesessessceensenseeraseesessuones 8
N.Y. Bus. Corp. Law § 1312 (McKinney)...........cccssscsscssscsesesccesecsccennsenessacenasessecsseseesnseaeseeaeeeseenes 5

iii
PRELIMINARY STATEMENT

At this early juncture in this matter, it is difficult to flip the narrative in favor of
defendants because their side of the case has yet to be submitted. Plaintiff, More Roofing, Inc.
(“More”), on the other hand, has used every appearance and submission to try to portray
defendants as unsavory characters who fraudulently deceived More. Recently, in More’s
opposition to Frank Cyrwus, Inc’s (“FCI”) motion to dismiss and/or to compel arbitration, More
even suggests that the fraud perpetrated on it by defendants "resulted in a windfall for
{d]Jefendants and mounting liability for [p]laintiff.”

Defendants can no longer allow these falsehoods to continue and potentially taint a
decision of this court. As proof of the fact that More has been less than candid with this court,
defendants present documentation provided by More as Exhibit “A”. (See Exhibit "A" attached
to the March 12, 2020 Certification of Stephen Bialkowski). The first document in Exhibit “A” is
labeled, "Payments received from Great Neck Public Schools for Great Neck Miller North High
School" (these payments are for a project that is the subject of More’s Amended Complaint) and
bears a More bate stamp of “More_0001". According to this document, More was paid
$3,497,257.02 for its work on the Great Neck project as of February 19, 2019. The next five
pages of Exhibit "A" are a Job Cost Report for the Great Neck project. These documents bear
More bate stamps "More_0002 to More_0006". The Job Cost Report states that More spent
$1,984,766.14 for labor and material for the Great Neck project. Applying simple math to these

amounts results in a profit for More in the amount of $1,512,490.88. Expressed as a percentage,
Case 2:19-cv-04925-NGG-LB Document 16-18 Filed 03/12/20 Page 5 of 13 PagelD #: 514

this amount equates to 43.25% profit'. Thus, although More claims that defendants received a
windfall, More’s own documentation clearly shows that based on the defendants' hard work and

efforts, it was More that benefitted from a windfall.

 

'FCI asks that the court take judicial notice of the fact that 43.25% profit on a public
construction project is a substantial amount of money.

2
ARGUMENT
I. Plaintiff cannot establish that the contracts between it and Frank Cyrwus,
Inc. were permeated by fraud or that the arbitration clause in the contract
was insert to accomplish a fraudulent scheme.

The legal arguments presented by More in its opposition are virtually identical to those
relied upon by FCI. First, FCI and More cite to the standard for deciding a Rule 12(b)(6) motion.
Second, FCI and More acknowledge that legal conclusions must be supported by factual
allegations. Third, FCI and More state that there is a federal policy that favors arbitration.
Fourth, FCI and More agree that a broad arbitration clause is separable from the remaining parts
of a contract and is valid even if the contract was induced by fraud. More, however, then
suggests that (1) if the arbitration clause itself was induced by fraud or (2) if a fraud was part of a
“srand scheme that permeated the entire contract”, then the arbitration clause is not valid.
Notwithstanding the foregoing, More is unable to prove either of these two scenarios exist in this
matter.

A. MORE’S STANDARD FORM SUBCONTRACT LANGUAGE
REQUIRED THAT DISPUTES BE RESOLVED WITH
MEDIATION FIRST AND THEN WITH BINDING ARBITRATION

More cannot get past the fact that the language in its own standard form subcontract
requires disputes to be submitted to binding arbitration. Nowhere in the Amended Complaint is
it alleged that the foregoing fact is not true. Moreover, nowhere in the Amended Compliant is it
alleged that the arbitration clause was inserted into the FCI subcontracts at the insistence of FCI.

Rather, it is undisputed that FCI signed More’s standard form subcontract agreement and that

form subcontract agreement includes an arbitration clause. Thus, if the arbitration clause was
inserted to accomplish a fraudulent scheme, as is alleged by More, it would be More that was
responsible for the fraudulent scheme because it was More’s subcontract and the arbitration
clause in More’s subcontract was inserted by More before the subcontract was presented to and
signed by FCI.

Even assuming, as More suggests, that the subcontracts with FCI were not the product of
arm’s length negotiations, an assumption that defendants do not accept, there are no facts in the
Amended Complaint that remotely address this allegation. As stated above, the terms in the
subcontracts with FCI were the standard terms that were apparently used with every
subcontractor of More. FCI made no changes to the subcontract terms. Instead, FCI agreed to
each and every term set forth in the More standard form subcontract agreement. As a result,
More cannot now claim that the arbitration clauses in the subcontracts with FCI are not

applicable to disputes between it and FCI.

B. MORE’S ALLEGATIONS IN THE AMENDED
COMPLAINT DO NOT RISE TO THE LEVEL OF FRAUD
Four of More’s Claims for Relief (hereinafter “CFR”) against FCI are labeled as Fraud in
the Inducement. Other than the project name listed in each CFR, the manner in which More
presents these claims is nearly identical. Thus, the court only needs to consider one of the four
CFRs to determine if the others are acceptable. Based on a review of the “FIRST CLAIM FOR
RELIEF”, it is apparent that the facts alleged by More cannot support a claim for fraudulent
inducement. The substance of the FIRST CLAIM FOR RELIEF is found in paragraphs 197

through 204 of the Amended Complaint.
In paragraph 197, More alleges the following, “Plaintiff entered into the Subcontract with
Defendant Frank Cyrwus, Inc. because of representations made by Defendant Scrivens.”
Initially, FCI is not even mentioned in this paragraph. The only allegation made by More is
directed at Defendant Scrivens who More claims made “representations.” More, however, does
not set forth what the representations were or whether they were fraudulent.

Next, in paragraph 198, More alleges that, “[s]pecifically, defendant Scrivens falsely
represented to Plaintiff that Defendant Frank Crywus, Inc. was authorized to conduct business in
the State of New York.” Again, FCI is not mentioned and the relevance of being authorized to
conduct business in New York is not explained by More. FCI contends that this requirement is
nothing more than a “Red Herring.” According to New York Business Corporation Law, “(b)
The failure of a foreign corporation to obtain authority to do business in this state shall not
impair the validity of any contract ....” N.Y. Bus. Corp. Law § 1312 (McKinney).

In paragraph 199, More alleges, “[d]efendant Scrivens made this false representation as a
means by which to induce Plaintiff into retaining the services of a business that he owns,
operates, possesses a financial interest, or otherwise manages, Defendant Frank Cyrwus, Inc.”
The “false representation” in paragraph 199 is not set forth, defined or explained. Therefore, it is
unknown what More intended by this statement. Assuming paragraph 199 refers to paragraph
198, which is a Red Herring statement, paragraph 199 cannot support a claim for Fraud in the
Inducement. Additionally, More provides no support for its contentions that Scrivens’ “owns,
operates, possesses a financial interest, or otherwise manages, Defendant Frank Cyrwus, Inc.”
These are mere conclusory statements that the court does not have to accept. Batalla Vidal v.

Nielsen, 291 F. Supp. 3d 260. 269 (E.D.N.Y. 2018), motion to certify appeal granted, No.

 
16CV4756NGGJO, 2018 WL 10127043 (E.D.N.Y. Apr. 30, 2018).

More than states in paragraph 200 that, “[d]efendants Frank Cyrwus and John Bregman
were complicit in the fraud.” This paragraph begs the question, “what fraud?” As in paragraph
199, the alleged fraud is not set forth, defined or explained and is a mere conclusory statement.

Paragraph 201 states, “Furthermore, Defendant Scrivens falsely represented to Plaintiff
that Defendant Frank Cyrwus, Inc. had provided proof of the contractually required insurance —
policies, including, but not limited to, Worker’s Compensation insurance.” FCI acknowledges
that the More standard form subcontract required it to provide certain listed insurance. However,
even assuming FCI failed to provide contractually required insurance, this fact does not give rise
to a fraud. Rather, it would be a simple breach of contract. Also, contractually required
insurance is something that is provided after a contract has been entered into by the parties.
Thus, the alleged failure to comply with a provision of the More standard form subcontract
cannot be used to support an allegation of fraudulent inducement to enter into that subcontract.

The same argument is applicable to paragraph 202 which provides, “[a]dditionally,
Defendant Scrivens falsely represented to Plaintiff that Frank Cyrwus, Inc. provided him with
Certified Payroll documents proving that it complied with the Subcontract and New York State
labor Law.” There can be no “Certified Payroll” until work has been performed. Thus,
paragraph 202 cannot be used to support the allegation that More was fraudulently induced to
enter into the More standard form subcontract.

Paragraph 203 provides, “[p]laintiff, relying on Defendant Scrivens' materially false
representations entered into a contract with Defendant Frank Cyrwus, Inc. and made payments

under the contract notwithstanding the fact that Defendant Frank Cyrwus, Inc. materially
breached the contract by committing fraudulent acts in the performance of the contract.” This
paragraph is no different than the others. First, there is no explanation of the “materially false
representations.” Instead, More provides threadbare recitals of the elements of a cause of action
that this court must not accept. Id. Second, More contends that FCI was paid by More even
though FC] allegedly committed an unexplained fraud that was a breach of contract. This phrase
erroneously mixes two separate and distinct forms of recovery under the law (i.e., contract and
tort). It is well settled law that “a simple breach of contract is not to be considered a tort unless a
legal duty independent of the contract itself has been violated.” Clark-Fitzpatrick, Inc. v. Long
Island R. Co., 70 N.Y.2d 382, 389, 516 N.E.2d 190, 193 (1987). In the matter before the court,
More’s claimed failure by FCI to provide contractually required insurance or certified payroll
reports’, is nothing more than a breach of the More standard form subcontract.

Paragraph 204 states, “[a]s a result of Defendant’s fraudulent actions, Defendant Frank
Cyrwus, Inc. obtained payment from Plaintiff to which it was not otherwise entitled.” Like the
above paragraphs, this one also simply uses the word “fraudulent” without any support or

explanation. According to this court, when a plaintiff pleads fraud, he, she or it ...

must satisfy the more stringent pleading requirements of Rule 9(b), which demands that
“fiJn alleging fraud or mistake, a party must state with particularity the circumstances
constituting fraud or mistake.” Fed.R.Civ.P. 9(b). “[T]he allegations should ‘specify the
time, place, speaker, and content of the alleged misrepresentations.’ ” Protter v. Nathan's
Famous Sys., Inc., 904 F.Supp. 101, 106 (E.D.N. Y.1995) (Spaitt, J.) (quoting DiVittorio
v. Equidyne Extractive Indus., Inc., 822 F.2d 1242, 1247 (2d Cir.1987)). More

 

?FCI will refute this allegation at the arbitration of its claim.

7
specifically, “this standard imposes an obligation on plaintiff to ‘specify the statements it
claims were false or misleading, give particulars as to the respect in which plaintiff
contends the statements were fraudulent, state when and where the statements were made,
and identify those responsible for the statements.’ ” Suez Equity Investors, L.P. v.
Toronto—Dominion Bank, 250 F.3d 87, 95 (2d Cir.2001) (quoting Cosmas v. Hassett, 886
F.2d 8, 11 (2d Cir.1989)). Further, the complaint must “explain how the
misrepresentations were fraudulent and plead those events which give rise to a strong
inference that the defendant[ ] had an intent to defraud, knowledge of the falsity, or a
reckless disregard for the truth.” Caputo v. Pfizer, Inc., 267 F.3d 181, 191 (2d Cir.2001)
(internal quotations and citation omitted; brackets in original).

Turner v. New York Rosbruch/Harnik, Inc., 84 F. Supp. 3d 161, 167 (E.D.N.Y. 2015).

 

Consequently, although More may have captioned its CLAIM FOR RELIEF as fraudulent

inducement, it’s claim truly is no more than a breach of contract. Even if it were a fraud, an

allegation that FCI disputes, More did not plead it with particularity as is required by

Fed.R.Civ.P. 9(b).

Il. The court must grant FCI’s second argument in its motion based on
the Federal Arbitration Act because plaintiff failed to oppose it.

Point II of FCI’s Memorandum of Law seeks to compel arbitration with More based on

the Federal Arbitration Act. More, in its opposition, fails to address this point. As a result of

More’s waiver, the court must compel More to arbitrate its claims against FCI.

Til. Plaintiff’s Exhibits attached to its Memorandum of Law must not be
considered by the Court.

“The purpose of Federal Rule of Civil Procedure 12(b)(6) ‘is to test, in a streamlined
Case 2:19-cv-04925-NGG-LB Document 16-18 Filed 03/12/20 Page 12 of 13 PagelD #: 521

fashion, the formal sufficiency of the plaintiff's statement of a claim for relief without resolving a
contest regarding its substantive merits.’ The court therefore does not ordinarily look beyond the
complaint and attached documents in deciding a motion to dismiss brought under the rule.”
Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011)(citations omitted). In More’s opposition, it
attempts to present to the court documents that were neither referred to, nor relied upon by More
in the Amended Complaint. Consequently, the court must exclude these extraneous exhibits and

solely look to More’s claims in its Amended Complaint.
Case 2:19-cv-04925-NGG-LB Document 16-18 Filed 03/12/20 Page 13 of 13 PagelD #: 522

CONCLUSION
For the foregoing reasons this Court should dismiss the action in its entirety as to FCI, or

alternatively, compel More to arbitrate its disputes with FCI.

Dated: Ramsey, New Jersey
January 30, 2020
LAW OFFICES OF
STEPHEN BIALKOWSKI, LLC

Legh bab

By: Stebhen Bialkowski, Esq.
(SWB-4188)

Attorney for Defendants

275 N. Franklin Tpke, Ste. 210
Ramsey, New Jersey 07446
(201)962-9200
Stephen@NY-NJLaw.com

10
